UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

820323
PHELAN HALLINAN DIAMOND & JONES, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for WELLS FARGO BANK, N.A.
In Re:                                                    Case No: 18-34018 - JNP

ANTHONY R. BROOKS, JR                                     Judge: JERROLD N. POSLUSNY
SHERIE N. BROOKS                                          JR.

                                                          Chapter: 13

                                  NOTICE OF APPEARANCE
       Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned
enters an appearance in this case on behalf of WELLS FARGO BANK, N.A. with regards to its
mortgage. Said Mortgage was recorded on March 7, 2014, Book MB13908, Page 1 on the real
property, located at 712 SHERWOOD DRIVE, WILLIAMSTOWN, NJ 08094-1680 in the
above captioned bankruptcy matter. Request is made that the documents filed in this case and
identified below be served on the undersigned at this address:

      ADDRESS: 1617 JFK Boulevard, Suite 1400, Philadelphia, PA 19103.

      DOCUMENTS:
          All notices entered pursuant to Fed. R. Bankr. P. 2002.

           All documents and pleadings of any nature.

  Dated: January 15, 2019                         /s/ Robert J. Davidow
                                                  Robert J. Davidow, Esq.
                                                  Phelan Hallinan Diamond & Jones, PC
                                                  1617 JFK Boulevard, Suite 1400
                                                  Philadelphia, PA 19103
                                                  Tel: 856-813-5500 Ext. 47960
                                                  Fax: 856-813-5501
                                                  Email: Robert.Davidow@phelanhallinan.com
